UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ x ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-14731 “COAL KEEPS YOUR LIGHTS ON” "COAL KEEPS YOUR LIGHTS ON” HALLADOR ENERGY COMPANY (www.halladorenergy.com) COLORADO (State of incorporation) 84-1014610 (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver, Colorado (Address of principal executive offices) 80264-2701 (Zip Code) Issuer's telephone number: 303.839.5504 Fax: 303.832.3013 Securities registered pursuant to Section 12(b) of the Exchange Act:NONE Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a small reporting company) þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo þ The aggregate market value of the common stock held by non-affiliates on June 30, 2010 was about $68 million based on the closing price reported that date by the NASDAQ of $8.95 per share. As of March 3, 2011 we had 28,064,000 shares outstanding. Portions of our information statement to be filed with the SEC in connection with our annual stockholders’ meeting to be held on May 25, 2011 are incorporated by reference into PartIII of this Form10-K. 1 PART 1 ITEM 1. BUSINESS. General Development of Business In December 2009 we changed our name from Hallador Petroleum Company to Hallador Energy Company.We are a Colorado corporation and were organized by our predecessor in 1949. About 85% of our stock is held by officers, directors and their affiliates.Our stock is thinly traded on the NASDAQ Capital Market listing under the symbol HNRG. The largest portion of our business is devoted to underground coal mining in the state of Indiana through Sunrise Coal LLC (a wholly-owned subsidiary) serving the electric power generation industry.We also own a 45% equity interest in Savoy Energy, L.P., a private oil and gas company with operations in Michigan.In late December 2010 we invested $2.4 million for a 50% interest in Sunrise Energy, LLC which then purchased existing gas reserves and gathering equipment from an unrelated 3rd party with plans to develop and operate such reserves. Sunrise Energy also plans to develop and explore for coal-bed methane gas reserves on or near our underground coal reserves.From the closing date through year end, such operations were not material.We account for our investments in Savoy and Sunrise Energy using the equity method.Through our Denver operations we also lease oil and gas mineral rights with the intent to sell the prospects to third parties and retain an overriding royalty interest (ORRI) or carried interest.Occasionally, we participate in the drilling of oil and gas wells.See Item 7- MD&A on page 20 for a discussion of Savoy, our lease play in North Dakota and our ORRI in Wyoming. Our largest contributor to revenue and earnings is the Carlisle underground coal mine located in western Indiana.The Carlisle mine was in the development stage through January 31, 2007.Coal shipments began February 5, 2007. Active Reserve (assigned) - Carlisle Our coal reserves at December 31, 2010 assigned to the Carlisle mine were 46.7 million tons compared to beginning of year reserves of 47.3 million tons.Primarily through the execution of new leases, our reserve additions of 2.4 million tons replaced 80% of our 2010 production of approximately 3 million tons. In addition to the Allerton reserve discussed below, we are currently evaluating multiple mining projects which could add to our coal reserves by the end of 2012.These projects are near the Carlisle mine and if they come to fruition we expect to utilize our existing wash plant and load-out facility. 2 New Reserve (unassigned) - Allerton We have leased roughly 19,000 acres in Vermillion County, Illinois near the village of Allerton.Based on our reserve estimates we currently control 26.2 million tons of recoverable coal reserves; 10.7 million which are proven and 15.5 million which are probable.A considerable amount of our 19,000 acres of leases has yet to receive any exploratory drilling, thus we anticipate our controlled reserves to grow as we continue drilling in 2011. We will start the permitting process this spring and anticipate receiving a mining permit in early 2013.Unassigned reserves represent coal reserves that would require new mineshafts, mining equipment and plant facilities before operations could begin on the property. The primary reason for this distinction is to inform investors which coal reserves will require substantial capital expenditures before production can begin. Our Coal Contracts Over the past three years we sold over 95% of our coal to three investment-grade customers.We have close relationships with these customers: Duke Energy Corporation (NYSE:DUK), Hoosier Energy, an electric cooperative, and Indianapolis Power & Light Company, a wholly-owned subsidiary of The AES Corporation (NYSE:AES).We have added Jacksonville Electric Authority (JEA) as a customer in 2011.The addition of JEA is noteworthy as this is the first time we have sold coal to a customer as far as Jacksonville, Florida.We believe this sale is the continuation of the trend of Illinois Basin (ILB) coal leaving traditional markets and moving to the southeast. Only about 37% of our 2014 expected coal production is contracted for and we have no contracts extending past 2014.Of our 47 million tons of coal reserves assigned to the Carlisle mine, only 10.1 million tons are under contract; in other words about 80% of our reserves are uncommitted. The table below illustrates the status of our current coal contracts: Year Contracted Tons Average Price $41.40 42.15 2013* 38.90-44.15 2014* 45.20-57.45 *For 2013 and 2014 we have a contract for 900,000 tons each year with one of our customers and we have agreed to reopen the contracted price during 2013.Each side has agreed to negotiate in good faith; however, if we can’t reach an agreed upon price, then our customer has the right to call the tons at the higher contracted price or if they don’t call the tons then we have the right to put the tons to them at the lower contracted price.For purposes of the table we used the range of the two prices averaged with our existing contracts with other customers. 3 If our future cash mining costs remain in our historical range of $24-25/ton over these three years (2011-2013) we expect to generate ample amounts of cash flow. We have two sister wash plants engineered to work together with an annual capacity of 3.5-3.9 million clean tons at current recoveries.We have the capability of expanding underground production to meet this capacity. If prices are favorable we will expand underground production. Our long term view of the supply/demand dynamics in the domestic steam coal markets remains positive.Coal stockpiles declined during the fourth quarter 2010 and the U.S. economy appears to have stabilized and is showing signs of growth, raising expectations for higher electricity consumption in the future and pointing to increased coal demand.Furthermore, tight global metallurgical coal markets helped to pull additional supply out of the steam coal market and growing seaborne thermal demand should help increase U.S. coal exports in 2011; further reducing supply available to domestic power plants.As discussed further under “Competitive Pressures” on page 8, natural gas has increased its share as a fuel in electrical generation in recent years. We expect to continue selling a significant portion of our coal under supply agreements with terms of one year or longer.Our approach is to selectively renew, blend and extend existing contracts, or enter into new, coal supply contracts when we can do so at prices we believe are favorable. Typically, customers enter into coal supply agreements to secure reliable sources of coal at predictable prices while we seek stable sources of revenue to support the investments required to open, expand and maintain or improve productivity at the mines needed to supply these contracts.The terms of coal supply agreements result from competitive bidding and extensive negotiations with customers. Quality and volumes for the coal are stipulated in coal supply agreements and in some limited instances buyers have the option to vary annual or monthly volumes if necessary. Variations to the quality and volumes of coal may lead to adjustments in the contract price.Our coal supply agreements contain provisions requiring us to deliver coal within certain ranges for specific coal characteristics such as heat content (British Thermal Units-Btu), moisture, sulfur and ash content. Suppliers The main types of goods we purchase are mining equipment and replacement parts, steel-related (including roof control) products, belting products, lubricants, electricity, fuel and tires.Although we have many long, well-established relationships with our key suppliers, we do not believe that we are dependent on any of our individual suppliers other than for purchases of certain underground mining equipment and electricity.The supplier base providing mining materials has been relatively consistent in recent years, although there has been some consolidation. Purchases of certain underground mining equipment are concentrated with one principle supplier; however, supplier competition continues to develop. 4 Carlisle Mine The Carlisle mine is located in the ILB and has about 46.7 million tons of high-sulfur bituminous coal reserves.Our quality specifications for salable product are: < 16% moisture;> 11,200 Btu; < 10% ash; and < 6.5 LB SO2. Compared to other ILB mines, our reserves have lower chlorine (<0.10%) than the average ILB of 0.22%.The relatively low chlorine content makes it highly attractive to buyers given their desire to limit the corrosive effects in their power plants. The ILB boasts several long-term trends that are expected to benefit coal producers in the region.Historically, ILB coal demand has outpaced supply for several years.This supply/demand dynamic is driven by an increase in scrubber retrofits, new coal-fired capacity coming on line and coal depletion in the Eastern Basins.The local Indiana supply/demand market dynamics, coupled with new pockets of demand from nearby domestic markets, should provide a strong long-term demand foundation for our coal.Over 95% of the electricity generated in Indiana comes from coal-fired plants.Only West Virginia is higher.The majority of Indiana coal is consumed in Indiana. Outside of the local market, demand for ILB coal has been on the rise and is expected to continue for the foreseeable future.ILB coal is well positioned to supply other domestic markets, as Eastern U.S. coal providers with depleting reserves continue to seek higher prices in international markets. Transportation Advantage The Carlisle mine has a double 100 rail car loop facility and a four-hour certified batch load out facility connected to the CSX railroad.The Indiana Rail Road (INRD) also has limited running rights on the CSX to our mine.Dual rail access gives us a freight advantage to our Indiana customers.Long term, the CSX anticipates our coal being shipped to southeast markets via their railroad. We sell our coal FOB the mine.Substantially all of our coal is transported by rail.Our mine is accessible by truck and is within 90 miles of nine coal-fired plants that have been retrofitted to burn our high-sulfur coal. Coal Preparation Coal extracted from Carlisle contains impurities such as rock and sulfur.We utilize a wash plant located at the mine to remove impurities from the coal and to insure our product meets contract specifications.Our wash plant allows us to treat the coal we extract from Carlisle to ensure a consistent quality. 5 Illinois Basin (ILB) The coal industry underwent a significant transformation in the early 1990s, as greater environmental accountability was established in the electric utility industry.Through the U.S. Clean Air Act, acceptable baseline levels were established for the release of sulfur dioxide in power plant emissions.In order to comply with the new law, most utilities switched fuel consumption to low-sulfur coal, thereby stripping the ILB of over 50 million tons of annual coal demand.This strategy continued until mid 2000 when a shortage of low-sulfur coal drove up prices.This price increase combined with the assurance from the U.S. government that the utility industry would be able to recoup their costs to install scrubbers caused utilities to begin investing in scrubbers on a large scale.With scrubbers, the ILB has reopened as a significant fuel source for utilities and has enabled them to burn lower cost, high sulfur coal. The ILB consists of coal mining operations covering more than 50,000 square miles in Illinois, Indiana and western Kentucky.The ILB is centrally located between four of the largest regions that consume coal as fuel for electricity generation (East North Central, West South Central, West North Central and East South Central).These regions consumed about 63% of coal used in electric generation in 2008.The region also has access to sufficient rail and water transportation routes that service coal-fired power plants in these regions as well as other significant coal consuming regions of the South Atlantic and Middle Atlantic. U. S. Coal Industry The U.S. has over 200 billion tons of recoverable coal reserves, representing about 94% of the domestic fossil fuel energy, according to the U.S. Geological Survey (USGS).This is about 27% of the world’s total proven reserves.The energy potential of American coal exceeds that of all the oil in the Middle East. The EIA (Energy Information Administration) estimates that current domestic recoverable coal reserves could supply enough electricity to satisfy domestic demand for 200 years.The U.S. is also the second largest coal producer in the world, exceeded only by China.Annual coal production in the U.S. has increased from 434 million tons in 1960 to about 1.2 billion tons in 2009, based on information provided by the EIA.Coal is the fastest growing fuel in the world.The majority of coal consumed in the United States is used to generate electricity, with the balance used by a variety of industrial users to heat and power foundries, cement plants, paper mills, chemical plants and other manufacturing and processing facilities.Metallurgical coal is predominately consumed in the production of metallurgical coke used in steelmaking blast furnaces. In 2009, coal-fired power plants produced approximately 45.0% of all electric power generation, more than natural gas and nuclear, the two next largest domestic fuel sources, combined.Steam coal used by utilities and independent power producers to generate electricity, accounted for 92.0% of total coal consumption in 2009. 6 In 2009, total coal consumption in the United States decreased by approximately 11.0% from 2008 levels, reflecting the effects of the economic recession. The drop in coal consumption was driven primarily by the reduction in electric power demand and the steep decline in natural gas prices that encouraged coal to natural gas switching among electric utilities. The decreased electric power demand was particularly apparent in the industrial sector where demand fell by an estimated 10.4% in 2009. Unusually cool summer temperatures in some areas of the country where coal is the predominant source of electric power generation also resulted in lower coal consumption. Over the long term, the EIA forecasts in its 2010 reference case that total coal consumption will grow by 14.0% through 2015 and 32.0% through 2035, primarily due to gradual increases in coal-fired electric power generation and the introduction of coal-to-liquids plants. The major coal production basins in the U.S. include Central Appalachia (App), Northern App, Illinois Basin, Powder River Basin and the Western Bituminous region.The Central App Basin includes eastern Kentucky, Tennessee, Virginia and southern West Virginia. The Northern App Basin includes Maryland, Ohio, Pennsylvania and northern West Virginia.The Illinois Basin includes Illinois, Indiana and western Kentucky.The Powder River Basin is located in northeastern Wyoming and southeastern Montana.The Western Bituminous Basin includes western Colorado, eastern Utah and southern Wyoming. Coal type varies by basin. Heat value and sulfur content are important quality characteristics and determine the end use for each coal type. Coal in the U.S. is mined through surface and underground mining methods.According to the National Mining Association (NMA), of the coal produced during 2009, 70% came from surface mines and 30% from underground mines. The primary underground mining techniques are longwall mining and continuous (room-and-pillar) mining.The geological conditions dictate which technique to use. The Carlisle mine uses the continuous technique. In continuous mining, rooms are cut into the coal bed leaving a series of pillars, or columns of coal, to help support the mine roof and control the flow of air.Continuous mining equipment cuts the coal from the mining face.Generally, openings are driven 20’ wide and the pillars are rectangular in shape measuring 40’x 40’.As mining advances, a grid-like pattern of entries and pillars is formed.Roof bolts are used to secure the roof of the mine.Battery cars move the coal to the conveyor belt for transport to the surface. The pillars can constitute up to 50% of the total coal in a seam. 7 Competitive Pressures The United States coal industry is highly competitive, with numerous producers selling into all markets that use coal. We compete against large producers and hundreds of small producers in the United States. The five largest producers are estimated by the 2urvey to have produced approximately 53% (based on tonnage produced) of the total United States production in 2009. The U.S. Department of Energy reported 1,375 active coal mines in the United States in 2009, the latest year for which government statistics are available.Peabody Energy Corporation (NYSE:BTU) and Foresight Energy, a private company controlled by Chris Cline are probably the two largest operators in the ILB.While we sold about three million tons from our Carlisle mine, Peabody sold about 30 million tons from 13 mines (surface and underground) in the ILB during 2010.Demand for our coal by our principal customers is affected by many factors including: • the price of competing coal and alternative fuel supplies, including nuclear, natural gas, oil and renewable energy sources, such as hydroelectric power or wind; • coal quality; • transportation costs from the mine to the customer; and • the reliability of fuel supply. Continued demand for our coal and the prices that we receive are affected by demand for electricity, environmental and government regulation, technological developments and the availability and price of competing coal and alternative fuel supplies. Coal is the primary fuel source (about 45%) for electrical generation in the U.S.Despite capacity growth for other fuel sources of electricity, coal is still expected to provide the largest share of energy for U.S. electricity generation. Natural Gas One of the trends that cause us concern is the burning of natural gas to generate electricity in the U.S. Affordability plays a significant role in coal’s position as the most used fuel source in energy generation.In the U.S., coal has historically had a relatively lower delivered cost per million Btu (MMBtu) compared to other energy sources.During August 2009, the delivered cost of coal to electrical plants was $2.22 per MMBtu, considerably lower than the delivered cost for natural gas of $4.09 per MMBtu. 8 Although coal has been and remains the major fuel for electricity generation in the U.S., natural gas has increased its share as a fuel in electrical generation in recent years.High natural gas prices in 2003 and 2004 made it economical for power generators to retrofit existing coal-burning units with scrubbers and low nitrogen oxide burner technology or switch to lower-sulfur coals in order to reduce emissions.Recently, however, natural gas substitution in electricity generation has increased.Natural gas spot prices declined sharply from about $13 per MMBtu in the summer of 2008 to current prices in the $3.80 -$4 per MMBtu range prompting some utilities to substitute natural gas for coal as fuel in electricity generation. Gas producers have been arguing for some time that new sources of fuel, especially shale gas, have made it both plentiful and reliable.Furthermore, carbon dioxide emission from burning natural gas compared to coal is about 50% less.But residential and industrial consumers, from homeowners to power utilities, have been reluctant to increase their dependence on natural gas because of concerns about price volatility.This appears to be changing, due to a combination of factors. Huge new discoveries in the U.S. and Canada have greatly increased supplies, lowering prices.Big infrastructure build-outs in recent years have made it easier to move gas around to where it is needed, helping ease regional price spikes.ExxonMobil Corp.’s decision to buy one of the largest U.S. gas producers, XTO Energy, is the latest sign that deep-pocketed oil and gas corporate giants see U.S. natural gas, especially gas found in shale rock, as a giant resource.Gas producers hope the Exxon deal will help them convince federal officials and power executives that prices are entering a period of relative calm. There are some that believe natural gas will overtake coal as the most economic way to produce electricity in the U.S. In the event the government places a price tag on carbon emissions, natural gas would gain another advantage over coal since electricity from coal produces more carbon.Some natural gas producers believe that there is certainly the potential for natural gas producers and utilities to develop a new relationship that has not been possible historically. Employees Our coal operations currently employ 332 people.We use a consulting geologist when evaluating new coal mine projects.We also use a consultant to sell our coal, find new buyers and help in contract negotiations. The mine currently operates two production shifts and one maintenance shift while coal is produced 270 days of the year.The Carlisle mine is non-union. Safety and Environmental Regulations Our operations, like operations of other coal companies, are subject to regulation, primarily by federal and state authorities, on matters such as: air quality standards; reclamation and restoration activities involving our mining properties; mine permits and other licensing requirements; water pollution; employee health and safety; management of materials generated by mining operations; storage of petroleum products; protection of wetlands and endangered plant and wildlife protection.Many of these regulations require registration, permitting, compliance, monitoring and self-reporting and may impose civil and criminal penalties for non-compliance. 9 Additionally, the electric generation industry is subject to extensive regulation regarding the environmental impact of its power generation activities, which could affect demand for our coal over time. The possibility exists that new legislation or regulations may be adopted or that the enforcement of existing laws could become more stringent, causing coal to become a less attractive fuel source and reducing the percentage of electricity generated from coal. Future legislation or regulation or more stringent enforcement of existing laws may have a significant impact on our mining operations or our customers’ ability to use coal. While it is not possible to accurately quantify the expenditures we incur to maintain compliance with all applicable federal and state laws, those costs have been and are expected to continue to be significant. Federal and state mining laws and regulations require us to obtain surety bonds or post letters of credit from our banks to guarantee performance or payment of certain long-term obligations, including mine closure and reclamation costs. Reclamation The Carlisle mine began commercial production in February 2007 and is operating in compliance with all local, state, and federal regulations.We have no old mine properties to reclaim, other than the Howesville mine, which was operated for only eight months before it was closed in June 2006 due to safety concerns.During 2007, we finished Phase I of the reclamation of the Howesville mine.To reach final reclamation we must raise commercial crops for a period of five years. Mining Permits and Approvals Numerous governmental permits or approvals are required for mining operations. When we apply for these permits and approvals, we may be required to prepare and presentto federal, state or local authorities data pertaining to the effect or impact that any proposed production or processing of coal may have upon the environment. The authorization, permitting and implementation requirements imposed by any of these authorities may be costly and time consuming and may delay commencement or continuation of mining operations. Regulations also provide that a mining permit or modification can be delayed, refused or revoked if an officer, director or a shareholder with a 10% or greater interest in the entity is affiliated with another entity that has outstanding permit violations. Thus, past or ongoing violations of federal and state mining laws could provide a basis to revoke existing permits and to deny the issuance of additional permits. 10 In order to obtain mining permits and approvals from state regulatory authorities, mine operators must submit a reclamation plan for restoring, upon the completion of mining operations, the mined property to its prior condition, productive use or other permitted condition. Typically, we submit the necessary permit applications several months or even years before we plan to begin mining a new area. Some of our required permits are becoming increasingly more difficult and expensive to obtain, and the application review processes are taking longer to complete and becoming increasingly subject to challenge. Under some circumstances, substantial fines and penalties, including revocation or suspension of mining permits, may be imposed under the laws described above. Monetary sanctions and, in severe circumstances, criminal sanctions may be imposed for failure to comply with these laws.Compliance with these laws has increased the cost of coal mining for domestic coal producers. Mine Health and Safety Laws Stringent safety and health standards have been imposed by federal legislation since Congress adopted the Coal Mine Health and Safety Act of 1969. The Federal Mine Safety and Health Act of 1977 significantly expanded the enforcement of safety and health standards and imposed comprehensive safety and health standards on all aspects of mining operations. In addition to federal regulatory programs, the state in which we operate also has programs for mine safety and health regulation and enforcement.In reaction to several mine accidents in recent years, federal and state legislatures and regulatory authorities have increased scrutiny of mine safety matters and passed more stringent laws governing mining. For example, in 2006, Congress enacted the Mine Improvement and New Emergency Response Act of 2006 (MINER Act). The MINER Act imposes additional obligations on coal operators including, among other things, the following: • development of new emergency response plans that address post-accident communications, tracking of miners, breathable air, lifelines, training and communication with local emergency response personnel; • establishment of additional requirements for mine rescue teams; • notification of federal authorities in the event of certain events; • increased penalties for violations of the applicable federal laws and regulations;and • requirement that standards be implemented regarding the manner in which closed areas of underground mines are sealed. 11 Additionally, on October14, 2010, the Mine Safety and Health Administration (MSHA) published a proposed rule to reduce the permissible concentration of respirable dust in underground coal mines from the current standard of two milligrams per cubic meter of air to one milligram per cubic meter. MSHA had also proposed new safety standards for proximity protection for miners that will require certain underground mining equipment to be equipped with devices that will shut the equipment down if a person is too close to the equipment to avoid injuries where individuals are caught between equipment and blocks of unmined coal.As currently written, both of these proposed rules could add substantial costs to mining coal. Clean Air Act and Related Regulations The federal Clean Air Act and similar state laws and regulations which regulate emissions into the air, affect coal mining, coal handling and processing, and gas processing operations primarily through permitting and/or emissions control requirements. For example, regulations relating to fugitive dust and coal combustion emissions could restrict our ability to develop new mines or require us to modify our operations. National Ambient Air Quality Standards (NAAQS) for particulate matter resulted in some areas of the country being classified as non-attainment for fine particulate matter. Because thermal dryers located at coal preparation plants burn coal and emit particulate matter, our mining operations are likely to be directly affected where the NAAQS are implemented by the states. The Clean Air Act also indirectly affects coal mining operations by extensively regulating the air emissions of the coal-fired electric power generating plants operated by our customers. Coal contains impurities, such as sulfur, mercury and other constituents, many of which are released into the air when coal is burned. Carbon dioxide, a greenhouse gas (GHG), is also emitted when coal is burned. Environmental regulations governing emissions from coal-fired electric generating plants could affect demand for coal as a fuel source and affect the volume of our sales. For example, the federal Clean Air Act places limits on sulfur dioxide, nitrogen dioxide, and mercury emissions from electric power plants. In October 1998, the EPA finalized a rule requiring a number of eastern U.S. states to make substantial reductions in nitrogen oxide emissions by June1, 2004 (the NOX SIP call). Further sulfur dioxide and nitrogen oxide emission reductions were adopted by regulations called the Clean Air Interstate Rules (CAIR), which were promulgated by the EPA in 2005. In July and December 2008, the U.S. Court of Appeals for the District of Columbia remanded the CAIR regulations to the EPA but did not vacate the regulations. The regulations were not vacated because many states were already implementing them and some coal-fired electric generating facilities were being equipped with scrubbers in order to comply with the CAIR requirements. In August 2010, the EPA published in the Federal Register the proposed Clean Air Transport Rule (the Transport Rule). The Transport Rule is intended to replace CAIR.The Transport Rule will allow minimal or no interstate trading.This will likely make compliance more expensive.The EPA’s schedule is to finalize the Transport Rule by July 2011.The first phase of the Transport Rule emission reductions will go into effect in 2012. 12 The installation of additional control measures to achieve regulatory emission reductions makes it more costly to operate coal-fired power plants and could make coal a less attractive fuel. In order to meet the proposed new limits for sulfur dioxide emissions from electric power plants, many coal users need to install scrubbers, use sulfur dioxide emission allowances (some of which they may purchase), blend high sulfur coal with low sulfur coal or switch to low sulfur coal or other fuels. More strict emission limits mean few coals can be burned without the installation of supplemental environmental control technology in the form of scrubbers. Many of our customers are in the process of installing scrubbers in response to the CAIR emissions requirements. We estimate that by 2012, more than half of the installed, coal-fired power plant capacity east of the Mississippi will be scrubbed. The increase in scrubbed capacity allows customers to consider purchasing more of our higher sulfur coals. In 2005, the EPA finalized the Clean Air Mercury Rule (CAMR) which imposed caps on mercury emissions from coal-fired electric generating units. The first phase of the emission caps would have taken effect in 2010. In February 2008, the U.S. Court of Appeals for the D.C. Circuit vacated the CAMR. EPA is developing emission limits for mercury for coal-fired electric-generating facilities under Section112 of the Clean Air Act, which requires the EPA to impose maximum achievable control technology (MACT) limits. The EPA intends to issue proposed MACT regulations for mercury in March 2011 and to issue final MACT regulations in November 2011. Various states have promulgated or are considering more stringent emission limits on mercury emissions from coal-fired electric-generating units. Regulation of mercury emissions from coal-fired electric-generating units could impact the market for coal. A regional haze program initiated by the EPA to protect and to improve visibility at and around national parks, national wilderness areas and international parks may restrict the construction of new coal-fired power plants whose operation may impair visibility at and around federally protected areas and may require some existing coal-fired power plants to install additional control measures designed to limit haze-causing emissions. These requirements could limit the demand for coal in some locations. Also, numerous proposals have been made at the international, national, regional and state levels that are intended to limit or capture emissions of GHG, such as carbon dioxide and methane, and several states have adopted measures intended to reduce GHG loading in the atmosphere. The burning of fossil fuels produce carbon dioxide.If comprehensive legislation focusing on GHG emissions is enacted by the United States or individual states, it may adversely affect the use of and demand for fossil fuels, particularly coal, as an energy source for electricity generation.In 2007, the U.S. Supreme Court held in Massachusetts v. Environmental Protection Agency (EPA), that the EPA had authority to regulate GHGs under the Clean Air Act and a number of states have filed lawsuits seeking to force the EPA to adopt GHG regulations.In December 2009, the EPA made a determination that GHGs cause or contribute to air pollution and may reasonably be anticipated to endanger public health or welfare, which findings are prerequisites to the EPA regulating GHGs under the Clean Air Act.Although, efforts to enact GHG legislation have failed, the EPA is proceeding with GHG regulations. In September 2009, the EPA finalized the Mandatory Reporting of Greenhouse Gas Rule. The current version of this rule requires reporting of emissions from coal mines and gas wells and associated facilities for 2011 emissions. In December 2010, the EPA announced a proposed schedule for establishing GHG emission limits for fossil fuel fired electric-generating facilities (proposed regulations by July 2011 and final regulations by May 2012.) Such regulations could significantly increase the cost of generation of electricity at coal-fired facilities and could make competing forms of electricity generation more competitive. 13 Other We have no significant patents, trademarks, licenses, franchises or concessions. Other than the 332 Sunrise Coal employees in Indiana, our CEO, CFO, controller, geologist, land person and two part time administrative staff work in the Denver office. Our Denver office is located at 1660 Lincoln Street, Suite 2700, Denver, Colorado 80264, phone 303.839.5504, fax 303.832.3013 and Sunrise Coal's corporate office is located at 1183 Canvasback Drive, Terre Haute, Indiana 47802, phone 812.299.2800, fax 812.299.2810. Terre Haute is approximately 70 miles west of Indianapolis, Indiana. Our website is www.halladorenergy.com and Sunrise Coal’s iswww.sunrisecoal.com. ITEM 1A.RISK FACTORS. Smaller reporting companies are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. Smaller reporting companies are not required to provide the information required by this item; however, there were none. ITEM 2. PROPERTIES. The Carlisle mine, located near the town of Carlisle in Sullivan County, Indiana, is an underground mine which became operational in January 2007. The coal is accessed with a slope to a depth of 340'. The coal is mined in the Indiana Coal V seam which is highly volatile bituminous coal. Our current mine plan indicates 14,200 acres of mineable coal with an approximate 4' to 7' thickness in the project area. Of the 14,200 acres, 11,800 are currently under lease to Sunrise. The Indiana V seam has been extensively mined by underground and surface methods in the general area and is the most economically significant coal in Indiana. Findings are based on generally accepted engineering principles and professional experience in the mining industry. All judgments are based on the facts that are available at this time. 14 Assigned Coal Reserve Estimates- Carlisle Mine We estimate that, as of December 31, 2010, the Carlisle Mine had total recoverable reserves of approximately 46.7 million tons consisting of both proven (36.5 million) and probable (10.2 million) reserves. “Reserves” are defined by the SEC Industry Guide 7 (Guide 7) as that part of a mineral deposit, which could be economically and legally extracted or produced at the time of the reserve determination. “Recoverable” reserves mean coal that is economically recoverable using existing equipment and methods under federal and state laws currently in effect. “Proven (measured) reserves” are defined by Guide 7 as reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. “Probable reserves” are defined by Guide 7 as reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Unassigned New Coal Reserves - Allerton We have leased about 19,000 acres in Vermillion County, Illinois near the village of Allerton.Based on our reserve estimates we currently control 26.2 million tons of recoverable coal reserves; 10.7 million which are proven and 15.5 million which are probable.A considerable amount of our 19,000 acres of leases has yet to receive any exploratory drilling, thus we anticipate our controlled reserves to grow as we continue drilling in 2011. We will start the permitting process this spring and anticipate receiving a mining permit in early 2013.Unassigned reserves represent coal reserves that would require new mineshafts, mining equipment and plant facilities before operations could begin on the property. The primary reason for this distinction is to inform investors which coal reserves will require substantial capital expenditures before production can begin. Our reserve estimates were prepared by Samuel Elder, one of our mining engineers.Mr. Elder is a licensed Professional Engineer in the State of Indiana and has over 25 years experience estimating coal reserves. The reserve estimates for all leased acres was made utilizing Carlson Mining 2009 (software developed by Carlson Software). To convert volumes of coal to an in-place tonnage, a weight of 80 pounds/cubic foot was used for both reserve areas. To convert Carlisle reserve to product tonnage, a 55% mine recovery and an average of 81% washed recovery (coal only recovery, no out-of- seam dilution included) were used. Example: In-place tonnage x 55% x 81% product tonnage. 15 To convert Allerton reserve to product tonnage, a 45% mine recovery and an average of 74% washed recovery (coal only recovery, no out-of- seam dilution included) were used. Example: In-place tonnage x 45% x 74% product tonnage. Standards set forth by the USGS were used to place areas of the mine reserves into the Proven (measured) and Probable (indicated) categories. Under these standards, coal within 1,320' of a data point is considered to be proven, and coal within 1,320' to 3,960' is placed in the Probable category. All reserves are stated as a final salable product. ADDITIONAL DISCLOSURES FOR THE CARLISLE MINE 1. The Carlisle mine currently has road frontage on State Highway 58, and is adjacent to the CSX railroad. The Carlisle mine has a double 100 car loop facility.Substantially all of our coal is shipped by rail. 2. Currently only the Indiana V seam is planned to be mined, and all of the controlled tonnage is leased to Sunrise. Most leases have unlimited terms once mining has begun, and yearly payments or earned royalties are kept current. Mineable coal thickness used is greater than four feet. The current Carlisle mine plan is broken into four areas– North Main – South Main – West Main – 2 South Main. Approximately 84% of the total mine plan is currently under lease ("controlled"). It is believed that all additional property that would be required to access all lease areas can be obtained but, if some properties cannot be leased, some modification of the current mine plan would be required. All coal should be mined within the terms of the leases. Leasing programs are continuing by our staff. 3. The Carlisle mine has a dual-use slope for the main coal conveyor and the moving of supplies and personnel without a hoist. There are two 8' diameter shafts at the base of the slope for mine ventilation.Two additional air shafts (8’ and 10.5’ diameter) were completed about three miles north of the original air shaft in 2009 to facilitate the mine expansion.The slope (15% grade) is 18' wide with concrete and steel arch construction. A 16’ hoist is currently under construction approximately four miles north of the main slope for the movement of materials and personnel into the north main and north main addition.The hoist is scheduled to be completed in the spring of 2011.All underground mining equipment is powered with electricity and underground compliant diesel. 4. A new slurry impoundment estimated to handle slurry disposal for all the controlled reserves is currently under construction and completion is scheduled by the end of 2011. 16 5. Current production capabilities are projected to be in the range of 3 to 3.3 million tons per year giving the mine a reserve life of about 15 years. The mine plan is basic room-and-pillar using a synchronized continuous miner section with no retreat mining. Plans are for pillars to be centered on a 60'x80' pattern with 18' entries for our mains, and pillars on 60'x60' centers with 20' entries in the rooms. 6. The Carlisle mine has been in production since February 2007. The North Main, Sub Main #1, and the South Main have been developed with four units currently in production. 7. Quality specifications for salable product are: less than 16% moisture; greater than 11,200 Btu; less than 10% ash; and less than 6.5 LB SO2. 8. The Carlisle mine has two wash plants capable of 950 tons/hour of raw feed. Inaccuracies in our estimates of our coal reserves could result in decreased profitability from lower than expected revenues or higher than expected costs. Our future performance depends on, among other things, the accuracy of our estimates of our proven and probable coal reserves. We base our estimates of reserves on engineering, economic and geological data assembled, analyzed and reviewed by internal engineers. We update our estimates of the quantity and quality of proven and probable coal reserves annually to reflect the production of coal from the reserves, updated geological models and mining recovery data, the tonnage contained in new lease areas acquired and estimated costs of production and sales prices. There are numerous factors and assumptions inherent in estimating the quantities and qualities of, and costs to mine, coal reserves, including many factors beyond our control, including the following: • quality of the coal; • geological and mining conditions, which may not be fully identified by available exploration data and/or may differ from our experiences in areas where we currently mine; • the percentage of coal ultimately recoverable; • the assumed effects of regulation, including the issuance of required permits, taxes, including severance and excise taxes and royalties, and other payments to governmental agencies; • assumptions concerning the timing for the development of the reserves;and • assumptions concerning equipment and productivity, future coal prices, operating costs, including for critical supplies such as fuel, tires and explosives, capital expenditures and development and reclamation costs. 17 As a result, estimates of the quantities and qualities of economically recoverable coal attributable to any particular group of properties, classifications of reserves based on risk of recovery, estimated cost of production, and estimates of future net cash flows expected from these properties as prepared by different engineers, or by the same engineers at different times, may vary materially due to changes in the above factors and assumptions. Actual production recovered from identified reserve areas and properties, and revenues and expenditures associated with our mining operations, may vary materially from estimates. ITEM 3. LEGAL PROCEEDINGS. None ITEM4. (Removed and Reserved). 18 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is traded on the NASDAQ Capital Market under the symbol HNRG. Prior to May 27, 2010 we were traded on the OTC Bulletin Board under the symbol HPCO.OB. The following table sets forth the high and low closing sales price for the periods indicated: High Low (January 1 through March 3, 2011) $ $ Fourth quarter Third quarter Second quarter First quarter Fourth quarter Third quarter Second quarter First quarter On May 27, 2010 we declared our first cash dividend of $0.10 per common share of which there were 27,782,028 outstanding. The cash dividend was paid July 16, 2010 to shareholders of record at the close of business July 9, 2010.Furthermore, our board approved that the $0.10 dividend would also apply to the 1,150,000 outstanding restricted stock units and to the 434,167 outstanding stock options on that date.The total cash payment for all the outstanding securities was $2.9 million.This spring we will evaluate our cash position and capital requirements and decide if we will again pay a cash dividend.Our loan agreement does not restrict our ability to pay dividends. At March 3, 2011, we had 344 shareholders of record of our common stock; this number does not include the shareholders holding stock in "street name.”We estimate we have over 300 street name holders.On March 3, 2011 our stock closed at $10.34. Equity Compensation Plan Information On January 7, 2011 we allowed four Denver employees (non officers) an opportunity to relinquish 100% of their vested options (234,167) for 181,261 shares of our common stock. The exchange ratio was based on the intrinsic value of their options.These shares were issued under our Stock Bonus Plan which was created in December 2009.Under such plan employees are allowed to relinquish shares to pay for their income taxes; accordingly, 41,645 shares were relinquished. These transactions were and will be treated as a charge to equity. 19 Currently we have 200,000 outstanding stock options to our CEO with an exercise price of $2.30.The options are fully vested and expire in April 2015. At December 31, 2010 we had 953,000 Restricted Stock Units (RSUs) outstanding and about 830,000 available for future issuance.Our RSU and stock option plans were approved by our BODs and collectively they and their affiliates control about 85% of our stock. ITEM 6. SELECTED FINANCIAL DATA. Smaller reporting companies are not required to provide the information required by this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. Overview The largest portion of our business is devoted to underground coal mining in the state of Indiana through Sunrise Coal LLC (a wholly-owned subsidiary) serving the electric power generation industry.We also own a 45% equity interest in Savoy Energy, L.P., a private oil and gas company with operations in Michigan.In late December 2010 we invested $2.4 million for a 50% interest in Sunrise Energy, LLC which then purchased existing gas reserves and gathering equipment from an unrelated 3rd party with plans to develop and operate such reserves. Sunrise Energy also plans to develop and explore for coal-bed methane gas reserves on or near our underground coal reserves.From the closing date through year end, such operations were not material.We account for our investments in Savoy and Sunrise Energy using the equity method.Through our Denver operations we also lease oil and gas mineral rights with the intent to sell the prospects to third parties and retain an overriding royalty interest (ORRI) or carried interest.Occasionally, we participate in the drilling of oil and gas wells.Further below is a more in-depth discussion of Savoy. Through a series of independent transactions which began in 2006 and ended in September 2009, we own 100% of Sunrise Coal, LLC (Sunrise).At the end of 2006 and 2007 we owned 60% of Sunrise; at the end of 2008 we owned 80%; and at the end of 2009 we owned 100%. Our largest contributor to revenue and earnings is the Carlisle underground coal mine located in western Indiana.The Carlisle mine was in the development stage through January 31, 2007.Coal shipments began February 5, 2007. 20 Our long term view of the supply/demand dynamics in the domestic steam coal markets remains positive. Coal stockpiles declined during the fourth quarter 2010 and the U.S. economy appears to have stabilized and is showing signs of growth, raising expectations for higher electricity consumption in the future and pointing to increased coal demand.Furthermore, tight global metallurgical coal markets helped to pull additional supply out of the steam coal market and growing seaborne thermal demand should help increase U.S. coal exports in 2011; further reducing supply available to domestic power plants.As discussed further under “Competitive Pressures” on page 8, natural gas has increased its share as a fuel in electrical generation in recent years. We have entered into significant equity transactions with the Yorktown Energy group of partnerships (Yorktown) and other entities that invest with them. Yorktown, our largest shareholder, owns about 55% of our common stock and is represented on our board. Our consolidated financial statements should be read in conjunction with this discussion. Prospective Information See page 3 of this report for a table that illustrates the status of our current coal contracts. Liquidity and Capital Resources Our EBITDA during 2010 enabled us to reduce our bank debt by $10 million while investing $34.7 million in the Carlisle mine.For 2011 we are scheduled to reduce our bank debt by another $10 million and we anticipate our capital expenditures for the Carlisle mine falling to $15 million. For 2010 we generated $45.5 million in cash from operations and expect the next two years to be about the same or slightly higher.We do not anticipate any liquidity issues in the foreseeable future. Eventually, when we develop a new reserve, we intend to incur additional debt and restructure our existing credit facility. We have no material off-balance sheet arrangements. On May 27, 2010 we declared our first cash dividend of $0.10 per common share of which there were 27,782,028 outstanding. The cash dividend was paid July 16, 2010 to shareholders of record at the close of business July 9, 2010.Furthermore, our board approved that the $0.10 dividend would also apply to the 1,150,000 outstanding restricted stock units and to the 434,167 outstanding stock options on that date.The total cash payment for all the outstanding securities was about $2.9 million.This spring we will evaluate our cash position and capital requirements and decide if we will again pay a cash dividend. 21 In late August 2010 we decided to drop the property insurance on $76 million (historical cost) of our underground mining equipment. We feel comfortable with this decision as such equipment is allocated among four mining units spread out over eight miles. MSHA Reimbursements Under our coal contracts with two of our customers we are allowed to pass on certain costs incurred by us resulting from changes in costs to comply with government mandates issued by MSHA. In late December 2010, we submitted a report which was reviewed by an outside consulting firm engaged by our customers. In January 2011 the customers agreed to reimburse us about$1.9 million of such costs incurred by us during 2008 and 2009. During those years we were not able to accurately estimate what the ultimate outcome of these reimbursable costs would be so we did not record them until we were certain of the amounts. Such amounts will be recorded during the first quarter of 2011. Until we meet with our customerswe are not able to estimate what such reimbursements for 2010 and 2011 will be but should have an idea sometime this summer forthe 2010 costs. Oil and Gas Properties ORRI We have an ORRI of about 2% on 22,500 acres and a 4% ORRI on 2,500 acres in Laramie County, Wyoming.During 2010, SM Energy Company (formerly St. Mary Land) (NYSE:SM) drilled a discovery well (the Atlas 1-19) on this acreage.This is a Niobrara oil shale play in the northern D-J Basin. There are 40 additional 640-acre horizontal well locations available for development of this prospect. To date, SM has announced five additional drilling locations for this prospect for 2011.We are currently receiving $6,000 per month from this royalty; $72,000 annualized. North Dakota Lease Play (Patriots Prospect) We have invested close to $1 million in a lease play located in Slope, Hettinger and Stark counties of North Dakota which has resulted in the purchase of about 7,500 net acres of oil and gas leases in this area which we named the Patriots Prospect. During the spring of 2011 we plan to sell our position and retain some sort of ORRI or carried interest.The prospect is being marketed as a Bakken/Three Forks shale play. We estimate the targeted depth to be 9,500 feet with an estimated cost of $6 million to drill and complete a horizontal well.As mentioned before, our goal is to sell the leases, not to exploit them.Our leases have terms of about five years. 22 Results of Operations For 2010 we sold 3,050,000 tons at an average price of $42.31/ton.For 2009, we sold 2,651,000 tons at an average price of $44.30/ton. Our average price for 2011, based on our contracts, is expected to be about $41.30/ton. The 2010 “other loss” of $772,000 was attributable primarily to our participating in the drilling of a dry hole in Michigan on a gas prospect developed by Savoy.Our share of the dry hole was about $1 million. Cost of coal sales averaged $24.04/ton in 2010 compared to $24.69 in 2009. Our mining employees totaled 332 at December 31, 2010 compared to 309 at December 31, 2009.We expect our cost of sales to average $24-25/ton for 2011. The increase in DD&A was due to the significant increase in our coal production and the additions to plant and equipment to support the higher sales volume. The increase in SG&A is attributable to the amortization of our RSUs.Total RSU expense in 2010 was $2.2 million compared to $353,000 in 2009. Included in cost of coal sales for 2010 was $514,000 for RSU amortization compared to nil for 2009. Based on the number of RSUs we have outstanding at December 31, 2010, our stock based compensation amortization expense for the next three years will be about $2.1 million for 2011; $2 million for 2012 and $1.6 million for 2013.Our SG&A expense for 2010 is representative of our future SG&A expense with some slight increases.Other than 10,000 RSUs granted in January 2011 and 20,000 to be granted in the spring, we do not expect any more grants during 2011. Included in 2010 interest expense was a credit of $712,000 relating to ourinterest rate swaps; such amount for 2009 was a credit of $886,000. In addition, we capitalized $293,000 in interest expense for 2009. Because our mine expansion was completed in the summer of 2009,we are no longer capitalizing interest. Our effective tax rate for 2010 was about 39% and we expect such rate to be in the 38-40% range for the foreseeable future. 23 45% Ownership in Savoy Savoy operates almost exclusively in Michigan.They have an interest in the Trenton-Black River Play in Southern Michigan.They hold 250,000 gross acres (about 125,000 net) in Hillsdale and Lenawee counties.During 2010 Savoy drilled 11 wells (gross) in this play of which two were dryand nine were successful. During 2011 Savoy plans on drilling 8-10 additional wells in the play.Drilling locations in this play are identified based on the evaluation of extensive 3-D seismic shoots. Savoy operates their own wells and their working interest averages between 40 and 50% and their net revenue interest averages between 34 and 42%. Savoy’s net daily oil production currently averages about 655 barrels of oil and 423 thousand cubic feet (Mcf) of gas. Savoy’s proved reserves at December 31, 2010 were 774,000 barrels of oil and 787,000 Mcf of gas using prices as dictated by the SEC.The SEC prices are based on the average first-of-month prices for the year which was $74 for oil and $4.40 for gas. The price Savoy receives for its oil is about $5 less per barrel than West Texas intermediate (WTI) spot prices due to a Michigan differential. The pre-tax (Savoy is a partnership) present value of their future cash flows discounted at 10% (PV10) was about $34 million.Investors should note that the above numbers are to the 100%; our ownership in Savoy is 45% so our share of the PV10 using SEC prices would $15.3 million. The table below reflects the PV 10 value using more current prices. At December 31, 2010 a few of the wells in the report were classified in the proved non-producing and proved undeveloped category; as of February 11, 2011 all of the wells in the reserve report would be classified as proved producing.About 95% of the PV10 value is attributable to oil. The reserve report was prepared by Timothy Lovseth, our full-time geologist who has 30 years of experience in the oil and gas industry.Mr. Lovseth has no ownership in Savoy. For 2010 Savoy had net income of about $2.2 million almost all of which related to a non-recurring gain on sale of some of their unproved acreage.Without the gain 2010 would have been a breakeven year.Our share of such income was about $1 million.Savoy’s fourth quarter 2010 oil production was about 57,000 barrels compared to 13,000 barrels for 2009; over a 4X increase. Oil and liquids make up about 94% of their oil and gas revenue. For 2009 Savoy had a net loss of about $3.6 million, our share being about $1.6 million. The key metric we want to convey to our investors is that for the past two years (2008 and 2009) we recorded an equity loss from Savoy; for 2010 we recorded income and expect such trend to continue. 24 The table below illustrates the growth in Savoy over the last two years (financial statement data in thousands): Revenue: Oil $ $ Gas NGLs (natural gas liquids) 76 Contract drilling Gain on sale of unproved properties Other Total revenue Costs and expenses: LOE (lease operating expenses) Contract drilling costs DD&A (depreciation, depletion & amortization) Geological and geophysical costs Dry hole costs Impairment of unproved properties Other exploration costs G&A (general & administrative) Total expenses Net income (loss) $ $
